Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jie Yang on 19 October 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 2 has been replaced by:
--2. (Currently Amended) A processing method of the bearing of claim 1, wherein the knurled screws are non-standard screws, wherein the processing method comprises the following process steps:
processing the bearing, comprising processing the outer ring, the inner ring, the cage and the steel ball according to a process size and requirements of the bearing by forging bar stock or tube stock first to obtain a rough blank, then annealing the rough blank, then performing turning and screw hole processing to obtain a processed semi-finished product, performing heat treatment and quenching on the processed semi-finished product, then grinding two end faces of the processed semi-finished product, then performing grinding on an outer circle surface of the outer ring, then performing finer grinding on the outer circle surface of the outer ring, and 
wherein the screw hole processing comprises unifying a size of the knurled screw to control the fit, determining the size of the screw hole, and performing hole drilling; applying a reamer to carry out actual differential reaming to complete the processing of the screw hole according to the actual diameter of the knurled screw; controlling an interference amount between the plurality of screw holes and the knurled screw < 0.015 mm; 
assembling the bearing, comprising assembling the outer ring, the inner ring, the steel ball and the cage together after being processed; controlling a minimum clearance of the bearing to be 0.045 mm; and
installing the knurled screws, comprising screwing the knurled screws into the plurality of screw holes on the outer ring respectively to finish the processing of the bearing.--

Claim 3: line 3, “in step” has been changed to --in the step--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

wherein a plurality of screw holes are evenly distributed in a circle around the side wall of the outer ring, a diameter of each of the plurality of screw holes is 9 mm, a knurled screw is provided in each of the plurality of screw holes, a fit between the knurled screw and each of the plurality of screw holes is N6/hS, and a radial clearance of the bearing is greater than or equal to 0.01 mm but less than or equal to 0.09 mm.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALAN B WAITS/            Primary Examiner, Art Unit 3656